DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Claim Objections
Claims 8, 15 and 18 is objected to because of the following informalities:  
Claim 8 recites the following: “A method as defined in claim 6”.  The recitation should read: “A solar cell as defined in claim 6”.  
Claim 15 recites the following: “A solar cell as defined in claim109”.  It appears the recitation should read: “A solar cell as defined in claim 10”.  
Claim 18 recites the following: “in between 1.0 and 3.0 nm”.  It appears the recitation should read: “is between 1.0 and 3.0 nm”.  
Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2
	Claim 1 recited the limitation “a reflective metal layer composed of any one or more of the following metals or alloys thereof: Al, Be, and Ni”.  However, claim 2 recites “the reflective metal layer comprises one or more of the following metals or alloys thereof: Ag, Al, Au, Be, Cu, Ni or Ti”.  The limitation lacks antecedent basis (claim 1 does not previously recite Ag, Au, Cu or Ti).  For purposes of applying art and consistency in the claims, it is interpreted that the reflective metal layer comprises one or more of the following metals or alloys thereof: Ag, Al, Au, Be, Cu, Ni or Ti.  Appropriate correction and clarification are required.
Regarding claim 3
	Claim 3 is rejected at least based on their dependency on claims 1 and 2.
Regarding claims 4-5 and 18
	Claims 4-5 and 18 are rejected at least based on their dependency on claims 1-3.
Regarding claim 6-17 and 19
	The limitation “wherein the sequence of layers of semiconductor material include the top or light-facing solar subcell, a second solar subcell and a third solar subcell…” is unclear and therefore renders the claim indefinite.  Claim 1, from which claim 6 depends, recites a second solar subcell.  It is unclear if the second solar subcell recited in claim 1 correspond to that recited in claim 2.  For purposes of applying art, it is interpreted that the subcells recited in claim 2 correspond to the subcells within the deposited epitaxial sequence of semiconductor layers recited in claim 1. Appropriate correction and clarification are required.
	Claims 7-17 and 19 are rejected at least based on their dependency on claim 6.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites the limitation “a second solar subcell” which had been similarly recited in claim 1 from which claim 6 depends.    Accordingly, said limitation fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0357501, Derkacs et al. in view of US 9,018,521, Cornfeld.
Regarding claims 1-3 and 5
Derkacs teaches a solar cell [Figs. 3A-3B, paragraphs 0063, 0099 and 0104-0106] comprising:
an epitaxial sequence of layers of semiconductor material forming at least a top or light-facing solar cell (A) and a second solar subcell (B) having a top surface and a bottom surface and being disposed below the top solar subcell (A) [Figs. 3A-3B, paragraphs 0059, 0063, 0067, 0072 and 0104-0106];
a semiconductor contact layer (130) having a top surface and a bottom surface, the top surface being disposed on the bottom surface of the second solar subcell (B) [Figs. 3A-3B and paragraph 0093];
a diffusion barrier layer (corresponding to Ti metal layer within the Ti/Au/Ag/Au stack 131) deposited directly on the bottom surface of the semiconductor contact layer (130) [Figs. 3A-3B and paragraph 0095];
a reflective metal layer (corresponding to first Au metal layer within the Ti/Au/Ag/Au stack 131) deposited directly on the diffusion barrier layer (Ti metal layer) and below the semiconductor contact layer (130) for reflecting light back into the second solar subcell [Figs. 3A-3B and paragraphs 0095-0096], the reflective metal layer composed of any one or more of the following metals or alloys thereof: Ag, Al, Au, Be, Cu, Ni or Ti (i.e., Au) [paragraph 0095]; and 
a contact metal layer (corresponding to Ag metal layer and/or second Au metal layer within the Ti/Au/Ag/Au stack 131) composed of one or more layers of Ag, Au, and Ti on the bottom of said reflective metal layer (first Au metal layer within the stack 131) [Figs. 3A-3B and paragraph 0095].
Although disclosed in the art, the limitation “epitaxial” is considered a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Derkacs is silent to the diffusion layer having a thickness of between 0.1 nm and 10 nm (instant claim 5) and to the reflecting metal layer having a thickness between 50 nm and 5 microns such that the reflectivity of the reflective metal layer is greater than 80% in the wavelength range 850-2000 nm.
Cornfeld teaches a solar cell comprising a sequence of metal layers 123a-123d positioned over a semiconductor contact layer 122 [Figs. 3A-3B], wherein the sequence of metal layers includes a reflective metal layer (Au layer within the stack) having a thickness of preferably 500 nm deposited directly over a diffusion barrier layer (Ti layer within the stack) having a thickness in a range of 7.5 to 15 nm [Figs. 3A-3B, Col. 10, lines 59-67 to Col. 11, lines 1-26 and 46-59], the sequence of metal layers further including a metal contact layer (see outer Ti/Au/Ti stack) on said reflective metal layer [Figs. 3A-3B, Col. 10, lines 59-67 to Col. 11, lines 1-26 and 46-59].
The metallic stack of Cornfeld, which comprises a 500nm Au metal layer directly on a 7.5-15nm Ti diffusion barrier layer, maintaining appropriate electrical conductivity and structural properties of the layers or structures, and further providing a lower sheet resistivity and improved mechanical properties (softness or malleability) [Col. 10, lines 59-67 to Col. 11, lines 1-26 and 46-59].
Derkacs and Cornfeld are analogous inventions in the field of multi-junction solar cells comprising rear metallic stacks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sequence of layers including the diffusion barrier layer, the reflective metal layer and the metal contact layer in Derkacs with the sequence of metal layers disclosed in Cornfeld (including a 500 nm Au reflective metal layer, a 7.5-10 nm Ti diffusion barrier, and metal contact layer) in order to provide appropriate electrical conductivity and structural properties of the layers or structures, lower sheet resistivity and improved mechanical properties (softness or malleability) [Cornfeld, Col. 10, lines 59-67 to Col. 11, lines 1-26 and 46-59].
With regards to the limitation “such that the reflectivity of the reflective metal layer is greater than 80% in the wavelength range 850-2000 nm for reflecting light back into the second solar subcell”, because the reflective metal layer of the prior art is identical to the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4
Derkacs teaches the solar cell as set forth above, wherein the diffusion barrier layer is composed of one or more layers of Cr, Pd, Pt, Si, Ti or TiN [Derkacs, paragraph 0095]. 
Regarding claim 6
Derkacs teaches the solar cell as set forth above, wherein the sequence of semiconductor material include the top or light facing solar subcell (A), the second solar subcell (B), a third solar subcell (C) [Figs. 3A-3B, paragraphs 0063, 0067, 0072 and 0076]; a first grading interlayer (124) deposited on said third solar subcell (C) [Figs. 3A-3B, paragraphs 0013 and 0082]; and a second sequence of layers of semiconductor material forming a fourth solar subcell (D) [Figs. 3A-3B, paragraphs 013 and 0082], the fourth solar subcell (D) being lattice mismatched to the third solar subcell (C) [paragraph 0013].
Regarding claim 7
Derkacs teaches the solar cell as set forth above, wherein the first graded interlayer (124) is compositionally graded to lattice matched the third solar subcell (C) on one side and the lower fourth solar subcell (D) on the other side, and is composed of the As, P, N, Sb based III-V compound semiconductors subject to the constraints of having the in-plane lattice parameter greater than or equal to that of the third solar subcell (C) and less than or equal to that of the lower fourth solar subcell (D) [paragraphs 0016 and 0088], and having a band gap energy greater than that of the third solar subcell (C) and the fourth solar subcell (D) [paragraphs 0016 and 0088].
Regarding claim 8
Derkacs teaches the solar cell as set forth above, wherein, the fourth solar subcell (D) has a band gap in the range of approximately 1.05 to 1.15 eV [paragraph 0061], the third solar subcell (C) has a band gap in the range of approximately 1.40 to 1.50 eV (1.42 to 1.50 eV) [paragraph 0061], the second solar subcell (B) has a band gap in the range of approximately 1.65 to 1.78 eV and the first solar subcell (A)  has a band fap in the range of 1.92 to 2.2 eV [paragraph 0061], and wherein the graded interlayer (124) is composed of (InxGa1-x)Al1-yAs with 0<x<1, 0<y<l, and x and y selected such that the band gap remains constant throughout its thickness [paragraphs 0017-0019 and 0082], and the band gap of the graded interlayer remains at a constant value in the range of 1.42 to 1.60 eV throughout its thickness [paragraphs 0017-0019 and 0082].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 9
Derkacs teaches the solar cell as set forth above, wherein the upper first solar subcell (A) is composed of AlGalInP [Figs. 1 and 3A-3B], the second solar subcell (B) is composed of an InGaP emitter layer (111) and an AlGaAs base layer (112) [Figs. 1 and 3A-3B], the third solar subcell (C) is composed of GaAs [Figs. 1 and 3A-3B], and the lower fourth solar subcell (D) is composed of InGaAs [Figs. 1 and 3A-3B].
Regarding claim 10
Derkacs teaches the solar cell as set forth above, further comprising: a distributed Bragg reflector (DBR) layer (114) adjacent to and between the second (B) and the third solar subcells (C) and arranged so that light can enter and pass through the second solar subcell (B) and at least a portion of which can be reflected back into the second subcell (B) by the DBR layer (114) [Fig. 3A and paragraph 0105].
Regarding claim 11
Derkacs teaches the solar cell as set forth above, further comprising: a distributed Bragg reflector (DBR) layer (122c) adjacent to and between the third solar subcell (C) and the graded interlayer (124) and arranged so that light can enter and pass through the third solar subcell (C) and at least a portion of which can be reflected back into the third solar subcell (C) by the DBR layer (122c) [Fig. 3A and paragraph 0102].
Regarding claim 12
Derkacs teaches the solar cell as set forth above, wherein the distributed Bragg reflector layer (122c) is composed of a plurality of alternating layers of lattice matched materials with discontinuities in their respective indices of refraction [paragraph 0107].
Regarding claim 13
Derkacs teaches the solar cell as set forth above, wherein the difference in refractive indices between alternating layers is maximized in order to minimize the number of periods required to achieve a given reflectivity, and the thickness and refractive index of each period determines the stop band and its limiting wavelength [paragraph 0107].
Regarding claim 14
Derkacs teaches the solar cell as set forth above, wherein the DBR layer (122c) includes a first DBR layer composed of a plurality of p type AlxGa1xAs layers, and a second DBR layer disposed over the first DBR layer and composed of a plurality of p type AlyGa1-yAs layers, with 0<x<1,0<y< 1, and where y is greater than x [paragraph 0108].
Regarding claim 15
Derkacs teaches the solar cell as set forth above, wherein the distributed Bragg reflector layer (114) is composed of a plurality of alternating layers of lattice matched materials with discontinuities in their respective indices of refraction [paragraph 0107].
Regarding claim 16
Derkacs teaches the solar cell as set forth above, wherein the difference in refractive indices between alternating layers in maximized in order to minimize the number of periods required to achieve a given reflectivity, and the thickness and refractive index of each period determines the stop band and its limiting wavelength [paragraph 0107].
Regarding claim 17
Derkacs teaches the solar cell as set forth above, wherein the DBR layer (114) includes a first DBR layer composed of a plurality of p type AlxGa1xAs layers, and a second DBR layer disposed over the first DBR layer and composed of a plurality of p type AlyGa1-yAs layers, with 0<x<1,0<y< 1, and where y is greater than x [paragraph 108].
Regarding claim 19
Derkacs teaches the solar cell as set forth above, wherein the second solar subcell (B) and the top solar subcell (A) each comprise aluminum in such quantity so that the average band gap of the four solar subcells (i.e. the sum of the band gaps of each subcell, divided by four) of the solar cell is greater than 1.44 eV [Figs. 1 and 3A-3B and paragraph 0025].
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0357501, Derkacs et al. in view of US 9,018,521, Cornfeld as applied to claims 1-17 and 19 above, and further in view of EP 0908933, Levine et al.
Regarding claim 18
All the limitations of claim 4, from which claim 18 depends, have been set forth above.
Modified Derkacs teaches the thickness of the diffusion barrier layer (Ti metal layer) being in a range of 7.5 nm to 15 nm.
	Modified Derkacs does not teach a thickness between 1.0 and 3.0 nm.
Levine teaches that a suitable thickness for titanium diffusion barrier layers for preventing diffusion of metals such as, for example, gold, is in the range of about 2nm to about 100 nm [Page 4, paragraph 0027].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the titanium barrier layer in modified Derkacs to have a thickness of at least 2nm because such is a suitable thickness for preventing diffusion of metals such as, for example, Au [Levine, paragraph 0027].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0357501, Derkacs et al. in view of JP 2014-049670, Sano.
Regarding claim 20
Derkacs teaches a solar cell [Figs. 3A-3B, paragraphs 0063, 0099 and 0104-0106] comprising:
a top or light facing solar subcell (A) [Figs. 3A-3B, paragraphs 0063, 0067, 0072 and 0076], 
a second solar subcell (B) [Figs. 3A-3B, paragraphs 0063, 0067, 0072 and 0076], 
a third solar subcell (C) [Figs. 3A-3B, paragraphs 0063, 0067, 0072 and 0076]; 
a first grading interlayer (124) deposited on said third solar subcell (C) [Figs. 3A-3B, paragraphs 0013 and 0082]; 
a fourth solar subcell (D) [Figs. 3A-3B, paragraphs 013 and 0082], the fourth solar subcell (D) being lattice mismatched to the third solar subcell (C) [paragraph 0013]; and
a reflective metal layer (corresponding to metal contact layer 131) disposed below the fourth solar subcell (D) for reflecting light back into the fourth solar subcell (D) [paragraphs 0095-0096].
wherein the fourth solar subcell (D) has a band gap in the range of approximately 1.05 to 1.15 eV [paragraph 0061], the third solar subcell (C) has a band gap in the range of approximately 1.40 to 1.50 eV (1.42 to 1.50 eV) [paragraph 0061], the second solar subcell (B) has a band gap in the range of approximately 1.65 to 1.78 eV and the first solar subcell (A)  has a band fap in the range of 1.92 to 2.2 eV [paragraph 0061], and wherein the graded interlayer (124) is composed of (InxGa1-x)Al1-yAs with 0<x<1, 0<y<l, and x and y selected such that the band gap remains constant throughout its thickness [paragraphs 0017-0019 and 0082], and the band gap of the graded interlayer remains at a constant value in the range of 1.42 to 1.60 eV throughout its thickness [paragraphs 0017-0019 and 0082].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Derkacs does not teach the reflective metal layer being composed of one or more of the following metals or alloys thereof: Al, Be and Ni and having a thickness between 50 nm and 5 microns.
Sano teaches a multijunction solar cell comprising a reflective layer (12) provided on the back surface [Fig. 10 and Page 11], the reflective layer (12) being composed of a metal such as aluminum, nickel, titanium, platinum or silver, and having a thickness in the range of 10 nm or more and 1000 nm or less [Pages 5, 11 and 14].  The reflective metal layer of Sano effectively reflecting the light that passes through and is unabsorbed by the series of subcells back to said subcells thereby increasing the amount of photocarriers generated in the cell [Pages 5, 11 and 14].  
Derkacs and Sano are analogous inventions in the field of multi-junction solar cells comprising rear metallic reflective contacts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reflective layer of Derkacs with a reflective layer composed of at least one or more of Al, Be and Ni and having a thickness between 50 nm and 5 microns, as in Sano, because such effectively reflects the light that passes through and is unabsorbed by the series of solar cells back to said cells thereby increasing the photocarriers generated in the cell [Pages 5, 11 and 14].  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
The limitations “for reflecting light back into the fourth solar subcell” and “such that the reflectivity of the reflective metal layer is greater than 80% in the wavelength range 850-2000 nm” are considered functional limitations and are given weight to the extent that the prior art is capable of performing the claimed function.  Since the reflective metal layer of the prior art is identical to the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,758,261, Steinfeldt teaches a multi-junction solar cell comprising a rear metal laminate structure (comprising sublayers 123a, 123b, . . . 123j) [Fig. 1B and Col. 13, lines 39-53]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721